425 So. 2d 1 (1982)
In re THE FLORIDA BAR.
In re PETITION TO AMEND the INTEGRATION RULE, ARTICLE II (LAW FACULTY AFFILIATES).
No. 62292.
Supreme Court of Florida.
December 16, 1982.
James C. Rinaman, Jr., President, Jacksonville, William O.E. Henry, President-elect, Lakeland, and John F. Harkness, Jr., Executive Director, Tallahassee, of The Florida Bar, and O. Edgar Williams, Chairman, Integration Rule and Bylaws Committee, Fort Lauderdale, for petitioner.
PER CURIAM.
This proceeding is before the Court on the petition of The Florida Bar for amendment of the Integration Rule and Bylaws. We have reviewed the proposed amendments and the Bar's petition in support of them. We grant the petition by adopting the following additions to the Integration Rule and Bylaws.
Article II of the Integration Rule is amended by the addition of the following new paragraph:
8. Full-time faculty members in the employment of law schools in Florida approved by the American Bar Association, who are admitted to practice and are in good standing before a court of any state, may become "law faculty affiliates" of The Florida Bar. Law faculty affiliates may participate in such activities of The Florida Bar as may be specified in the Bylaws, but shall not be entitled to engage in the practice of law, appear as attorneys before the courts of the state, or hold themselves out as possessing such entitlements.
Article II of the Bylaws under the Integration Rule is amended by the addition of the following new section:
§ 6. Law Faculty Affiliates. Every law faculty affiliate of The Florida Bar under the provisions of article II, section 8 of the Integration Rule shall pay fees as set by the Board of Governors, shall be entitled to receive The Florida Bar Journal and The Florida Bar News, and shall have such other privileges and benefits of members of The Florida Bar as the Board of Governors shall authorize. The executive director shall issue to law faculty affiliates such special identification card as may be authorized by the Board of Governors.
In support of the amendment the Bar's petition states that the new category of "affiliates" allowing law faculty limited participation in Bar activities "would allow the Bar to benefit from a valuable source of talent and energy."
This amendment, creating the above new provisions of the Integration Rule and Bylaws, will take effect on January 1, 1983.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDONALD and EHRLICH, JJ., concur.